1:;<,) 8~i- 0             1
''   '•
                                                            c 1'\ (1\)t:=                              DATF.:       Cl· Z9" -t{
                                                                              '¥                                                     .?ii
                                                CauseNO.     ~58 {9 G~                                 FILE J:,J   ·vvr~.tT   FILE
                                                                                                       BY:         ~

          THE STATE OF TEXAS                                                        IN THE DISTRICT COURT

                       VS.                                                       M        JUDICIAL DISTRICT

           Mfj_{l(\AJ LDDr?t~                                                       BEXAR COUNTY, TEXAS

                                                 \ Jt- A-Tt(M\- (; \ f d
                                            MOTION FOR SPEEDY TRIAL
                                                                                                   RECE~VED ~N
                                                                                                 COURT OF CRIMINAL APPEALS.
                                                                                                        JAN 26 2015
          TO THE HONORABLE JUDGE OF SAID COURT:                                                     Absl Acosta, Clerk
             Come now        MA{1_ C\J. ) l D0 Pb k ,Defendant in the above styled
                                 c       ""'-

          and numbered cause and files this Motion for Speedy Trial and in support of said
          motion would show the Court the following:

                                                             I.

            . On the   ~~! cl.       day of     A P( 1
                                                    j'                              , ~b \lj , Defendant was
          charged with the felony offense of             Alr Lf    S e '/.,."' Q\   A) S(}\A\{, a violation of
                                                             d-J.       190--\
          the Texas Penal/Health & Safety Code, which was alleged to have been
          committed on the') 0r ~ day of ~CAr C\-\,                                          , ~t9l) .
          L£>el:ce r~:.f?ar~ fV\aije_ k.G-I(h. )O,~t9l{j
                                      .       II.

          Defendant was arrested on the~ )r J... day of___,_A__,_,.P_,r--'i_),___ _ _ __
          d-..GI '-\ , and confined in the Bexar County Adult Detention Center, San
          Antonio, Texas to await trial on said charge.

                                                            III.

             Defendant was denied reasonable bond and has remained confined to jail since
          his arrest. Defel)dant has been confined for              (g_ \           days awaiting trial, and at all
          times during his confinement has been ready for trial.
   Defendant is being prejudiced by State's delay because defense witnesses are
becoming unavailable and such witnesses as remain will have forgotten facts that
would be beneficial to defendant.

   WHEREFORE, PREMISES CONSIDERED, Defendant prays he be granted a .
speedy trial of said charge, or, that said indictment be dismissed and Defendant be
released from confinement.

                                                     Respectfully submitted,




Attorney for Defendant                               Defendant


                          CERTIFICATE OF SERVICE

   I, hereby certify that on this the~day of    JLA.VE           , ~0 l~, a true
and correct copy of the above and foregoing Motion for Speedy Trial was
transmitted to the office of the Bexar County District Attorney, Criminal Justice
Center, 101 W. Nueva, San Antonio, Texas 78205




                                                     Defendant



                                     ORDER

  On this the      of                 , _ _ , came on to be heard Defendant's
Motion for Speedy Trial and said motion is hereby

                         ()GRANTED            ()DENIED

Signed this __, day of _ _ _ _ _ _ , _ _ .




                                                     Judge Presiding
'   '




                                              Cause NO.        ~D)~~ [         K5 SlD

         THE STATE OF TEXAS                                                      IN THE DISTRICT COURT

                      VS.                                                       lli}_ JUDICIAL DISTRICT
          Mt\~C\A~ (C90PtK                  BEXARCOUNTY,TEXAS
                            ~
                     ~ \'\ ~ AH-e VV' P-\- Kr t0 I e d
                                         MOTION FOR SPEEDY TRIAL



         TO THE HONORABLE JUDGE OF SAID,COURT:

              Come now       1'\, A{L [ V. )        ( (Q      ()PI? Q , Defendant in the above styled
         and numbered cause and files this Motion for Speedy Trial and in support of said
         motion would show the Court the following:

                                                                I.

           . On the    J ( d._    day of     "J   \.A \   j                        , d._ 0l '-\    , Defendant was
         charged with the felony offense of               i.d... D~\ ~ A\rk- .~ e'iv..&\ ~~tioi~Jon of
         the Texas Penal/Health & Safety Code, which was alleged to have been ·
           committed on the )!9 \-\ day of            M    o--r C'r\                         ,    ~0l ~
        \  () (,) \ I' c t. y .f p" ( \- \tv cr ) ~ r- q ~ tv\(} r c1'\   ) () 1   d- c9 I ? \
          L:                                               . II.                           ~

          Defendant was arrested on the d-... 7 r d_ day of _                __f.A~f_:_r__!_i_!.l_ _ _ __
         d....& l '·\ , and confined in the Bexar County Adult Detention Center, San
          Antonio, Texas to await trial on said charge.

                                                               III.

              Defendant was denied reasonable bond and has remained confined to jail since
          his arrest. Defendant has been confined for                 8 9-         days awaiting trial, and at all
          times during his confinement has. been ready for trial.
   Defendant is being prejudiced by State's delay because defense witnesses are
becoming unavailable and such witnesses as remain will have forgotten facts that
would be beneficial to defendant.

   WHEREFORE, PREMISES CONSIDERED, Defendant prays he be granted a
speedy trial of said charge, or, that said indictment be dismissed and Defendant be
released from confinement.

                                                      Respectfully submitted,




Attorney for Defendant                                Defendant


                          CERTIFICATE OF SERVICE

   I, hereby certify that on this the ~day of-:::fi..J..\ y      , d-_f) l ~ a true
and correct copy of the above and foregoing Motion for Speedy Trial was
transmitted to the office of the Bexar County District Attorney, Criminal Justice
Center, 101 W. Nueva, San Antonio, Texas 78205




                                                      Defendant



                                      ORDER

  On this the      of                  _ _ ,came on to be heard Defendant's
Motion for Speedy Trial and said motion is hereby

                         ()GRANTED              ()DENIED

Signed this __ , day of _ _ _ _ __




                                                      Judge Presiding
..



          THE STATE OF TEXAS                                                 IN THE DISTRICT COURT

                          VS.                                               lB_l JUDICIAL DISTRICT
          LA Arl [\A_ j            c 0 pr: (l v
                                      (C)                                    BEXAR COUNTY, TEXAS

                                             3r d    At~ e:M t t2__e filed
                                            MOTION FOR SPEEDYTRIAL



          TO THE HONORABLE JUDGE OF SAID COURT:

              Corne now}!\         AKL \A~ ll9 0 P[:- !J,               , Defendant in the above styled
          and numbered cause and files this Motion for Speedy Trial and in support of said
          motion would show the Court the following:

                                                           I.

              On the      J ( d_   day of    S lA \ y ·            .           , d.. fJ I \-\ , Defendant was
          charged with the felony offense of d._~. 0 d- \          '· Alrb 5e X"'-"\ ~ )z{ ~~\Ition of
          the Texas Penal/Health & Safety Code, which was alleged to have been
          committed on the         3 0 ~ h day of    ~O-f L ~                   , ~!9 ( ~
         ~ D\ ,' c <? ref (9 1     +w- o 5 fv\ (}   ~ (' h ~ r C~ ) 0 ) ;}191 )
                                                          II.
                                                                                            J
          Defendant was arrested on the d._.)!        d day of_L_A-'-"-f_._r.!...i
                                                                                 +-]_ _ _ _ __



          8-0 I '-\   \
                          , and confined in the Bexar County Adult Detention Center, San
          Antonio, Texas to await trial on said charge.

                                                          Ill.

              Defendant was denied reasonable bond and has remained confined to jail since
          his arrest. Defendant has been confined for 4.~"                    days awaiting trial, and at all
          times during his confinement has been ready for trial.

     /                                                    IV.
         ¥\19\-e. :, {_ ASE..        w6!        O~tsltv\;dd~d ~V\                    re.'t(lc Vv-~~'v'             hevv
             C A- VI. ) (_ ~ LA PtOY\           J ( d_ A++ eN~ \--           SP c {' d Y        l r: ~ \   DC c e vvt b e,.-
                                                                                                                  &, d tP f L\
          We\\-           I ~Pt.= cO~ Tr~(}\ ~e_vv
                          L: ~ e e.. rv ( \.\ . '-\ ~\r\
                                                                       CU\V')f
                                                                       A \-1-e       A
                                                                                         t;·tecl De.<t>vv~\Je/ Jd.\0-D\'--\"
                                                                                         f1--
                                                                                                                                 J
   Defendant is being prejudiced by State's delay because defense witnesses are
becoming unavailable and such witnesses as remain will have forgotten facts that
would be beneficial to defendant.

   WHEREFORE, PREMISES CONSIDERED, Defendant prays he be granted a
speedy trial of said charge, or, that said indictment be dismissed and Defendant be
released from confinement.

                                                     Respectfully submitted,




Attorney for Defendant                               Defendant


                          CERTIFICATE OF SERVICE

   I, hereby certify that on this thelli day of Dece~vtb (r     , ~'a true
and correct copy of the above and foregoing Motion for Speedy Trial was
transmitted to the office ofthe Bexar County District Attorney, Criminal Justice
Center, 101 W. Nueva, San Antonio, Texas 78205




                                                     Defendant



                                     ORDER

  On this the      of                 , _ _ , came on to be heard Defendant's
Motion for Speedy Trial and said motion is hereby

                         ()GRANTED,            ()DENIED

Signed this __ , day of _ _ _ _ _ _ , _ _ .




                                                     Judge Presiding